DETAILED ACTION
	This Office action is in response to the election filed 20 February 2022.  Claims 1-20 are currently pending; claims 14-20 have been withdrawn by Applicant.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 20 February 2022 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features of claim 13: “second top electrode” (line 4), “third top electrode” (line 4), “third bonding pad” (line 7),  “the second bonding pad is electrically coupled to the second top electrode and the drain electrode” (lines 9-11), “the third bonding pad is electrically coupled to the third top electrode and the gate electrode” (lines 11-12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 12 is objected to because of the following informalities:  the preamble recites “the die structure of claim 7” rather than “the chip structure of claim 7” as in other claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the at least one bonding pad at least partially overlaps the at least one electrode" in the last two lines.  It is unclear which “bonding pad” and which “electrode” the above feature is intended to refer to.  For the purposes of examination, it is assumed the above limitations refer to one of the first bonding pad, second bonding pad, or third bonding pad and to one of the source electrode, drain electrode, or gate electrode, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0122903 A1 to Yue et al. (hereinafter “Yue”).
Regarding claim 1, Yue (Fig. 2) discloses a chip structure, comprising: 
a substrate, comprising a core layer 201 (¶ 0016) and a composite material layer 214 (¶ 0016) disposed in sequence; 
a bottom conductive layer 244 (¶ 0025), disposed on a bottom surface of the core layer 201; 
a semiconductor layer 216 (¶ 0018), disposed on the substrate; 
an interlayer dielectric layer 224 (¶ 0021), disposed on the semiconductor layer; 
at least one electrode 262 (¶ 0028), disposed between the semiconductor layer 216 and the interlayer dielectric layer 224; and 
at least one top electrode 266 (¶ 0028) disposed on the interlayer dielectric layer 224 and electrically coupled to the at least one electrode 262.
Regarding claim 2, Yue discloses the chip structure of claim 1, wherein a composition of the core layer 201 comprises aluminum nitride, silicon carbide, aluminum oxide, or a combination thereof (¶ 0016).
Regarding claim 3, Yue discloses the chip structure of claim 1, wherein the composite material layer 214 comprises an insulating layer and a semiconductor bonding layer (¶¶ 0016-17).
Regarding claim 4, Yue discloses the chip structure of claim 1, wherein the bottom conductive layer 244 is electrically insulated from the semiconductor layer 216 (Fig. 2).
Regarding claim 5, Yue discloses the chip structure of claim 1, wherein the bottom conductive layer 244 is a single-layer structure or a multi-layer structure, wherein a composition of the single-layer structure comprises Au, Ag or Cu, and the multi-layer structure is selected from the group consisting of Ti/Ni/Au, Ti/Cu, Ti/Au, Cu/Ni/Au, Ni/Pd/Au, Ni/Au, Au/As, and a combination thereof (¶ 0025).
Regarding claim 6, Yue discloses the chip structure of claim 1, wherein the bottom conductive layer 244 is configured to be soldered to a circuit board through a solder (¶ 0060).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yue as applied to claim 1 above, and further in view of US 2021/0082920 A1 to Nonaka et al. (hereinafter “Nonaka”).
Regarding claim 7, Yue (Fig. 2) discloses the chip structure of claim 1, further comprising: an insulating layer 226 (¶ 0021), disposed on the interlayer dielectric layer 224, the insulating layer comprising an opening, wherein a portion of the at least one top electrode 266 is exposed from the opening (Fig. 2); and at least one bonding pad 268 (¶ 0028), disposed on the insulating layer 226 and electrically coupled to the at least one top electrode 266, wherein an area of the at least one bonding pad is larger than an area of the portion of the at least one top electrode when the areas are viewed from a top down perspective (Fig. 2).
Yue fails to expressly disclose that the insulating layer is a polymer layer.  In the same field of endeavor, Nonaka discloses the suitability of polymer material for use in insulating layers in semiconductor devices (¶ 0209).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the material of Nonaka in the insulating layer of Yue for the purpose of using an art recognized alternative material known to be suitable for use in semiconductor device insulating layers (Nonaka, ¶ 0209).    
Regarding claim 8, Yue (Fig. 2) and Nonaka disclose the chip structure of claim 7, wherein the insulating polymer layer 226 comprises at least one opening exposing the at least one top electrode 266 (see Yue, Fig. 2).
Regarding claim 9, Yue and Nonaka disclose the chip structure of claim 7, wherein the at least one bonding pad 268 directly contacts the insulating polymer layer 226 and the at least one top electrode 266 (Yue, Fig. 2).
Regarding claim 10, Yue and Nonaka disclose the chip structure of claim 7, wherein the at least one bonding pad 268 is a single-layer structure or a multi-layer structure, wherein the single-layer structure comprises Au, Ag or Cu, and the multi-layer structure is selected from the group consisting of Ti/Ni/Au, Ti/Cu, Ti/Au, Cu/Ni/Au, Ni/Pd/Au, Ni/Au, Au/As, Al/Ni/Ag and a combination thereof (Yue, ¶ 0031).
Regarding claim 11, Yue and Nonaka disclose the chip structure of claim 7, wherein the at least one bonding pad 268 and the bottom conductive layer 244 comprise the same composition (¶¶ 0025, 31).
Regarding claim 12, Yue and Nonaka disclose the die structure of claim 7, wherein the at least one bonding pad 268 is configured to be electrically coupled to a bonding wire by soldering (this limitation is considered to be intended use and/or functional language that does not structurally distinguish the claimed invention over the prior art).  
Intended use and/or other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Note that Applicant has the burden of proof in such cases, as the above case law makes clear..
Regarding claim 13, Yue and Nonaka disclose the chip structure of claim 7, Yue (Fig. 2) discloses further wherein, the at least one electrode comprises a source electrode 262, a drain electrode 262, and a gate electrode 270 (¶ 0015); the at least one top electrode comprises a first top electrode 266, a second top electrode 266, and a third top electrode; and the at least one bonding pad comprises a first bonding pad 268, a second bonding pad 268 and a third bonding pad 230, wherein the first bonding pad 268 is electrically coupled to the first top electrode 266 and the source electrode 262, the second bonding pad 268 is electrically coupled to the second top electrode 266 and the drain electrode 262, and the third bonding pad 230 is electrically coupled to the third top electrode 266 and the gate electrode 270 (¶ 0029), and the at least one bonding pad 268 at least partially overlaps the at least one electrode 262.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
2 June 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813